IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


WILLIAM SCHENK & SONS; SILVER,  : No. 635 MAL 2014
GREEN AND WILLIAM SCHENK &      :
SONS; SILVER, GREEN, WINITSKY   :
AND WILLIAM SCHENK & SONS;      : Petition for Allowance of Appeal from the
GLENDALE ENTERPRISES, INC.;     : Order of the Commonwealth Court
HUNTINGDON VALLEY ENTERPRISES,  :
INC.; WILLIAM SCHENK & SONS,    :
EQUITABLE OWNER; SILVER, GREEN  :
AND WILLIAM SCHENK & SONS, INC.,:
EQUITABLE OWNER; HUNTINGDON     :
VALLEY ENTERPRISES, EQUITABLE   :
OWNER,                          :
                                :
                Petitioners     :
                                :
                                :
            v.                  :
                                :
                                :
NORTHAMPTON, BUCKS COUNTY,      :
MUNICIPAL AUTHORITY;            :
NORTHAMPTON TOWNSHIP; DENNIS :
GENTSCH; JOHN N. SERWO, JR.;    :
MILTON BRAVERMAN'S SON'S        :
PARTNERSHIP; KLAUS GEHLERT AND :
HEDWIG GEHLERT; 31 INDUSTRIAL   :
DRIVE PERKASIE BOROUGH          :
INDUSTRIAL DEVELOPMENT          :
AUTHORITY; AND GEMEL PRECISION :
TOOL CO., INC.,                 :
                                :
                Respondents     :
                                :
EDWARD J. CURRAN; JACKSONVILLE :
ROAD PROPERTIES; JOHNSON        :
MARCH SYSTEMS, INC.; CLAYTON M. :
WELLS AND PHYLLIS A. WELLS; AND :
CLAYTON PROPERTIES, LLC.;       :
IVYLAND VENTURE LLC.; IVYLAND   :
HOLDING COMPANY, LLC.; AND      :
BONITATIS PROPERTIES,           :
                 Intervenors    :
                                    ORDER


PER CURIAM

     AND NOW, this 22nd day of January, 2015, the Petition for Allowance of Appeal

is DENIED.




                               [635 MAL 2014] - 2